DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 5, 13 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 28, 2022.
Applicants’ election with traverse of Species I in the reply filed on September 28, 2022 is acknowledged.  The traversal is on the ground(s) that “a search and examination of all of the species and claims at this time would not present a serious burden on the Examiner”.  This is not found persuasive because the identified species describe a mutually exclusive characteristic of how a threshold resistance is determined, i.e., how the one or more indicators are defined.  The indicators are described as including either a count of elevator car starts—which requires analysis of recorded elevator car operation—or load weight data of the elevator car—which requires real time measurement of passenger weight.  The species require a different field of search and are not obvious variants of each other.  Therefore the invention describes patentably distinct species.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed January 22, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:    
Claims 7 and 9 include limitations pertaining to “the support structure”.  These limitations should be changed to pertain to “the supporting structure” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 16 include the limitation “wherein the selected interval changes over”.  However the claims previously describe one or more selected intervals.  It is unclear whether applicants intend to reference the one or more selected intervals, or further limit the one or more selected intervals to a single selected interval.  For examining purposes, this limitation is interpreted as stating “wherein the one or more selected intervals change over”.  
Claim 12 includes the limitations “wherein the monitoring system is operably connected” and “providing the count to the monitoring system”.  However it is unclear whether applicants intend to reference the monitoring system, from the preamble of the claims, or the monitoring unit described in claim 10.  For examining purposes, these limitations are interpreted as stating “wherein the monitoring unit is operably connected” and “providing the count to the monitoring unit”.  
Claim 17 includes the limitation “wherein the measurement unit is configured to”.  However there is a lack of antecedent basis for “the measurement unit”.  It is unclear whether applicants intend to reference the monitoring unit, or introduce a new element into the claims.  For examining purposes, this limitation is interpreted as stating “wherein the monitoring unit is configured to”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8-10, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkonen et al. (US 2018/0134520 A1) in view of Kattainen et al. (US 2020/0223667 A1).
Claims 1, 10 and 18: Mikkonen et al. discloses a method of wear detection of a supporting structure of an elevator system, a monitoring system for a support structure of an elevator car of an elevator system, and an elevator system including an elevator car and a support structure operably connected to the elevator car and one or more sheaves of an elevator system, and configured to move the elevator car along a hoistway of the elevator system (page 2 paragraph [0023]), where one or more tension members (steel ropes) of the support structure (traction belt)/elevator system components (page 1 paragraph [0012]) are engagable/operably connected with a monitoring unit (means) to measure an electrical resistance of at least one tension member (page 1 paragraph [0017]).  A threshold resistance (monitoring limit) is set (page 3 paragraph [0044]), and the measured electrical resistance is compared to the threshold resistance (page 1 paragraph [0015]), a result of the comparison indicative of wear (condition) of the at least one tension member (page 2 paragraph [0027]).  This reference fails to disclose the threshold resistance to be determined utilizing one or more indicators of an actual traffic pattern of the elevator car.
However Kattainen et al. teaches a method of war detection of a supporting structure of an elevator system, a monitoring system for a support structure of an elevator car of an elevator system, and an elevator system, where a measured value (change value) is compared to a threshold (limit for allowed change), and a result of the comparison is indicative of wear (condition) of at least one tension member (page 1 paragraph [0016]).  The threshold is further determined utilizing one or more indicators (previously defined change values) based on obtained values representing an elongation of the supporting structure (page 3 paragraph [0042]).  An elongation of the supporting structure is detected based on a position of a counterweight (pages 5-6 paragraph [0058]), and therefore is in indication of an actual traffic pattern of the elevator car.
Given the teachings of Kattainen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, monitoring system, and elevator system disclosed in Mikkonen et al. with providing the threshold resistance to be determined based on obtained values representing an elongation of the supporting structure, utilizing one or more indicators of an actual traffic pattern of the elevator car.  Doing so would provide “an automated method for defining the condition of the [supporting structure]. This also allows that the monitoring of a condition of the [supporting structure] may be performed remotely, which in turn improves at least partly the availability of the elevators, because less maintenance breaks for performing condition inspections for the [supporting structure] are needed” as taught in Kattainen et al. (page 7 paragraph [0066]).
Claims 6 and 15: Mikkonen et al. modified by Kattainen et al. discloses a method and monitoring system where the threshold is determined based on obtained values representing an elongation of the supporting structure, as stated above.  The monitoring unit is shown in Kattainen et al. to be configured to redetermine the obtained values representing the elongation of the supporting structure, and therefore the threshold resistance, at one or more selected intervals (page 3 paragraph [0041]).
Claims 8 and 17: Mikkonen et al. modified by Kattainen et al. discloses a method and monitoring system as stated above, where the monitoring unit is configured to remeasure the electrical resistance at one or more selected measurement intervals, as shown in Kattainen et al. (page 3 paragraph [0041]).

Claim 9: Mikkonen et al. modified by Kattainen et al. discloses a method as stated above, where an instruction to replace the supporting structure, i.e., retiring the old supporting structure, is shown in Kattainen et al. if the measured electrical resistance exceeds the resistance threshold (page 1 paragraph [0014]).
Claim 20: Mikkonen et al. modified by Kattainen et al. discloses an elevator system where the support structure is a belt, as stated above.
Claims 2, 3, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkonen et al. (US 2018/0134520 A1) modified by Kattainen et al. (US 2020/0223667 A1) as applied to claims above, further in view of Tyni et al. (US 9,714,155 B2).
Claims 2, 11 and 19: Mikkonen et al. modified by Kattainen et al. discloses a method, monitoring system, and elevator system as stated above, but fails to disclose the one or more indicators to include a count of elevator car starts from a selected landing floor of the elevator system.
However Tyni et al. teaches a method of wear detection of a supporting structure of an elevator system, a monitoring system for a support structure of an elevator car of an elevator system, and an elevator system, where a count of elevator car starts from a selected landing floor of the elevator system is used for a comparison, results of which indicate wear of at least one tension member (column 1 line 61 through column 2 line 20).
Given the teachings of Tyni et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, monitoring system, and elevator system disclosed in Mikkonen et al. as modified by Kattainen et al. with providing the one or more indicators to include a count of elevator car starts from a selected landing floor of the elevator system.  Doing so would provide a simple method “as it takes account in a minimalistic fashion all the relevant data that is needed to provide a number that is simple to compare … [and] does not necessitate counting of great number of different type of occurrences, nor does it necessitate complicated steps of discrimination. Thereby, it can use fundamental data easily obtainable form any elevator, the data being such that it is already available in many existing elevators” as taught in Tyni et al. (column 2 lines 25-34).
Claims 3 and 12: Mikkonen et al. modified by Kattainen et al. and Tyni et al. discloses a method and monitoring system as stated above, where the monitoring system/unit is shown in Tyni et al. to be provided by a computer program, run on a microprocessor unit (11), which is operably connected to a main controller (elevator control 10) of the elevator system for providing the count to the monitoring system/unit (column 6 lines 55-62).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkonen et al. (US 2018/0134520 A1) modified by Kattainen et al. (US 2020/0223667 A1) as applied to claims above, further in view of Stucky et al. (US 97,409,870 B2).
Claims 7 and 16: Mikkonen et al. modified by Kattainen et al. discloses a method and monitoring system as stated above, but fails to disclose the one or more selected intervals to change over a service life of the supporting structure.
However Kattainen et al. teaches a method of wear detection of a supporting structure of an elevator system and a monitoring system for a support structure of an elevator car of an elevator system, where resistance of at least one tension member is redetermined at one or more selected intervals that change over a service life of the supporting structure according to periods of higher use (column 4 lines 35-38).
Given the teachings of Kattainen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, monitoring system, and elevator system disclosed in Mikkonen et al. as modified by Kattainen et al. with providing the one or more selected intervals to change over a service life of the supporting structure.  Doing so would allow “a more continuous failure condition inspection” “during periods of higher use” as taught in Kattainen et al. (column 4 lines 35-38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             October 8, 2022